Citation Nr: 0508725	
Decision Date: 03/23/05    Archive Date: 04/01/05

DOCKET NO.  95-14 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for low back strain with 
degenerative disc disease, evaluated as 40 percent disabling 
prior to January 30, 2003, and as 60 percent disabling since 
that date.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran had verified active duty service from March 1976 
to March 1979.

This matter comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) on appeal from a June 
1996 rating decision of the VA Regional Office in Waco, Texas 
that confirmed and continued a 20 percent rating for low back 
strain with degenerative disc disease.  During the pendency 
of the appeal, the disability evaluation for the service-
connected low back disorder was increased to 40 percent by 
rating action dated in October 1996, and to 60 percent by 
rating action dated in July 2004.  The case was remanded by 
decisions of the Board dated in March 1996, October 1998 and 
June 2003, and underwent development at the Board in July 
2002.

The veteran was afforded a personal hearing at the RO in 
March 1996.  The transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The record reflects that the veteran has submitted a number 
of VA medical certificates dated between 2003 and 2004 
indicating that he was treated on an emergency or outpatient 
basis for back pain.  However, the most recent VA outpatient 
records in the claims folder date only through August 1998.  

In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court of 
Appeals for Veterans Claims (Court) held that VA has 
constructive notice of VA generated documents that could 
reasonably be expected to be part of the record, and that 
such documents are thus constructively part of the record 
before the Secretary and Board, even where they are not 
actually before the adjudicating body.  Thus, the claims 
folder indicates that relevant evidence in support of the 
veteran's claim may exist or could be obtained from a VA 
facility.  See Epps v. Brown, 9 Vet. App. 341 (1996); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  In view of such, 
the VA outpatient treatment records dating from August 1998 
to the present should be retrieved and associated with the 
claims folder.  

Additionally, the record reflects that the veteran last had a 
VA examination for compensation and pension purposes in March 
2003.  In records dated in 2004, his private physician, R. 
Washington, M.D., described worsening low back symptoms 
necessitating medical absences from work.  VA medical 
certifications during the same time frame also document 
excused absences due to low back symptomatology.  The veteran 
is entitled to a new VA examination where there is evidence 
that the condition has worsened since the last examination.  
Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 
6 Vet. App. 377 (1994).

The Board is thus of the opinion that current VA neurologic 
and orthopedic examinations would be helpful to ascertain the 
current low back status.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  All of the veteran's VA outpatient 
records dating from August 1998 should 
be requested and associated with the 
claims folder.  

2.  The veteran should be scheduled for 
VA orthopedic and neurologic 
examinations to determine the severity 
of the service connected low back 
disability.  The claims folder and a 
copy of this remand should be made 
available to the examiners, and the 
examiners should verify in the report 
that the claims folder was reviewed.

The examiners should provide ranges of 
motion for the thoracolumbar spine.  The 
examiner should determine whether the low 
back disability is manifested by weakened 
movement, excess fatigability, or 
incoordination.  Such inquiry should not 
be limited to muscles or nerves.  These 
determinations should, be expressed in 
terms of the degree of additional range-
of-motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.

The neurologic examiner should note all 
neurologic impairment from the service 
connected disc disease.  The examiner 
should report any nerves affected by 
paralysis, neuritis or neuralgia.  If 
there is paralysis, the examiner should 
express an opinion as to whether it is 
complete or partial.  For any nerve 
affected by partial paralysis, 
neuritis, or neuralgia, the examiner 
should express an opinion as to whether 
such is mild, moderate, or severe.

3.  Then, readjudicate the claim on 
appeal.  If the claim is not fully 
granted, issue a supplemental statement 
of the case.  Then return the case to 
the Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


